TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
HERIBERTO ANGEL, ) Docket No. 2019-06-1141
Employee, )
)
V. )
) State File No. 33095-2019
EL MOLCAJETE MEXICAN )
RESTAURANT, )
Employer, )
and ) Judge Joshua D. Baker
THE HARTFORD, )
Carrier. )

 

EXPEDITED HEARING ORDER DENYING BENEFITS

 

The Court held an expedited hearing on January 30, 2020, to consider whether Mr.
Angel is likely to prove he suffered a work-related hernia that would entitle him to
workers’ compensation benefits. Because testing conducted soon after the accident
showed no evidence of a hernia, the Court denies his requested relief.

Claim History

Mr. Angel alleged he suffered a hernia from lifting beer kegs for El Molcajete
Mexican Restaurant. Although he testified about a specific work incident that caused his
hernia, he struggled to provide cogent testimony about dates and treatment.’

Mr. Angel could not recall his date of injury but testified it was in his “papers,”
presumably his petition, which reflects a December 23, 2018 injury date. The First
Report of Injury also suggests December 23 and states that Mr. Angel last worked on that
day. Mr. Angel testified he quit because he disliked El Molcajete’s manager.

 

' El Molcajete provided an interpreter, but Mr. Angel explained his difficulty communicating resulted
from an intellectual disability affecting his memory, not the translation services.
According to Mr. Angel, everything felt normal until he felt a “cold object” or a
“little tiny ball” about a week after the lifting incident. He then sought medical care on
January 3, roughly twelve days after the accident. The clinician recorded his complaint
as “constant pain of the genitourinary system” since December 20, 2018.

Even though Mr. Angel felt pain and a lump on the right side of his groin, medical
providers did not find a hernia after testing. Following a “sonography in multiple planes
of the soft tissues of the RIGHT inguinal region,” the provider’s report noted a “Normal
Examination” with no observed masses.

Several months later, in April 2019, Mr. Angel sought treatment on his own, and a
physician at Northcrest Medical Center diagnosed a bilateral inguinal hernia. He accrued
$1,914.56 in medical bills through this treatment and wants El Molcajete to pay them.
He also wants El Molcajete to pay for corrective surgery.

Findings of Fact and Conclusions of Law

To prevail at an expedited hearing, Mr. Angel must show that he is likely to
prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1) (2019).
Concerning hernia cases, the Workers’ Compensation Law directs the Court as follows:

(a) In all claims for compensation for hernia or rupture, resulting from
injury by accident arising primarily out of and in the course and scope
of the employee’s employment, it must be definitely proven to the
satisfaction of the court that:

(1) There was an injury resulting in hernia or rupture;

(2) The hernia or rupture appeared suddenly;

(3) It was accompanied by pain;

(4) The hernia or rupture immediately followed the accident; and

(5) The hernia or rupture did not exist prior to the accident for which
compensation is claimed.

Tenn. Code Ann. § 50-6-212(a)(1)-(5).

Mr. Angel testified credibly that a lifting incident at work caused him pain and a
lump on the right side of his groin. Based on the evidence, the Court finds this incident
occurred no later than December 23. However, while later testing revealed a bilateral-
inguinal hernia, testing performed about two weeks after the accident showed no hernia.
Because the testing close after the accident did not show a hernia, the Court holds that
Mr. Angel is unlikely to prove his work incident resulted in a hernia that appeared
suddenly after it occurred.
It is ORDERED as follows:

1. Mr. Angel’s interlocutory claim for medical and temporary disability benefits is
denied.

2. This case is set for a status conference on Monday, April 27, 2020, at 9:30 a.m.
(CDT). You must call 615-741-2113 to participate in the hearing. Failure to
call might result in a determination of issues without your further
participation.

ENTERED February 7, 2020.

C\ Ye

J oshua Davis Baker, Judge
Court of Workers’ Compensation Claims

APPENDIX
Exhibits:

Medical Records
Mr. Angel’s affidavit
Notice of Denial

First Report of Injury
Bills

WRwWNS

Technical Record:

1. Request for Expedited Hearing
2. Dispute Certification Notice
3. Petition for Benefit Determination
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on February 7, 2020.

 

 

 

 

 

Name Certified | Via | Via Service sent to:
Mail Fax | Email
Heriberto Angel, x Heribertoangel9 @ gmail.com
Employee
Gary Nichols, xX Gary.nichols @thehartford.com

Employer’s Attorney

 

 

 

 

 

 

YN |i
Sonne wt ae

 

Penny Shruf), Clerk
Court of Workers’ Compensation Claims
WC.CourtClerk @tn.gov

 

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wce.courtclerk@tn.gov | 1-800-332-2667

Docket No.:

State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on O Motion Order filed on

0 Compensation Order filed on C1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): fo Employer] ‘Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney's Email: Phone:

 

 

 

Attorney's Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [- ‘Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this

case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082